Citation Nr: 0921951	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-31 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for a scar, residual 
laceration over the left eye.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from April 1943 
to March 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to a 
compensable evaluation for a scar, residual laceration over 
the left eye.  

In May 2009, the Veteran's representative stated that the 
Veteran was not claiming a compensable evaluation for the 
scar over the left eye, but rather that he is claiming an 
increase in rating because of his left eye having socket and 
muscle damage, cataract, growth, scarring of the outer lens, 
double vision, burning, breaking veins at the back of the eye 
and limited vision.  The representative has argued that the 
Veteran is confused as to what his service-connected 
disability is and how it has been evaluated.  See Vasquez-
Flores v. Peake, 22 Vet. App. 37, 46 (2008).

The Veteran's representative has requested that the Veteran's 
claim be "unscrambled" from any supposed appeal, and that 
the Board take appropriate action in assistance to the 
Veteran.  Accordingly, the issue of service connection for 
the claimed eye disorders, on both a direct and secondary 
basis, is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

On his substantive appeal received in September 2006, the 
Veteran requested a hearing before a Veterans Law Judge at 
the RO.  He was scheduled for a hearing in June 2007, notice 
of which was mailed to address then of record in Florida.  
The notice letter was returned to the RO as undeliverable.  
The Veteran failed to appear for the hearing on June 27, 
2007.  Evidence of record shows that the Veteran's current 
mailing address is now in New Jersey.  On remand, he should 
be scheduled for a hearing before a Veterans Law Judge at the 
RO, and notice of that hearing should be mailed to his 
current address in New Jersey.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The claims folder should be returned to 
the RO in St. Petersburg, Florida, for 
any documents in a temporary folder to be 
associated with the Veteran's claims 
folder.   If appropriate, responsibility 
for the Veteran's claim should be 
transferred to the RO in New Jersey where 
he now resides.  The Veteran should be 
scheduled for a hearing at the RO before 
a Veterans Law Judge.  Notice of the 
hearing should be sent to him at his 
current address in New Jersey.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

